Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the lift linkage”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear what is being claimed by “wherein the housing is further to couple to a lift linkage”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 11, 14-16, 18 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (He) (US Pub App 2015/0102274).

Regarding claim 1, He discloses a housing (120, 68, Fig.1) for a hydraulic actuator unit of a pallet truck, comprising: 
a lift motor mount (30, Fig.4) for mounting a lift motor (24 and magnetic motor, Para.29) and pump of the hydraulic actuator unit to the housing; 
a pump mount (65) for mounting a hydraulic pump (66) of the hydraulic actuator unit to the housing, wherein the hydraulic pump is coupled to the lift motor when the lift motor is mounted to the lift motor mount and the hydraulic pump is mounted to the pump mount (Paras.11, 26, Fig.4); 
a hydraulic cylinder (26) to receive a cylinder rod (28), wherein the cylinder rod is positioned based on an amount of fluid within the hydraulic cylinder (Para.29); 
a fluid reservoir (62) to store fluid for actuation of cylinder rod, wherein the housing has one or more fluid galleries that extend, internal to the housing, among the fluid reservoir, the pump mount, and the hydraulic cylinder (Para.29); and 
a traction motor mount (20) for mounting a traction motor (42), wherein the traction motor is coupled to a steering unit (74) of the pallet truck and controls actuation of a traction wheel (40) of the pallet truck when the traction motor is mounted to the traction motor mount (Fig.4).

Regarding claim 2, He further discloses a support frame mount, the support frame mount (16) to mount the housing to a support frame (15) of the pallet truck to form a frame of the pallet truck.


Regarding claim 5, He further discloses the housing further comprises a lift linkage mount (48) for connecting the lift linkage (46) to the housing (see 112 rejection, above).
Regarding claim 7, He discloses a hydraulic actuator unit for a pallet truck, comprising: 
a housing (120, 68) to couple the hydraulic actuator unit (24) to a support frame (15) of the pallet truck, wherein the housing has a fluid reservoir (62) and hydraulic cylinder (26) formed within the housing; 
a cylinder rod (28) that extends into the hydraulic cylinder, wherein a position of the cylinder rod depends on an amount of fluid located within the hydraulic cylinder (Para.29); 
a lift motor (24 and magnetic motor, Para.29) mounted (30) to the housing; 
a hydraulic pump (66) mounted to the housing and coupled to the lift motor (Fig.4), wherein the lift motor controls actuation of the hydraulic pump (Para.29), and wherein the housing has one or more fluid galleries that extend, internal to the housing, among the fluid reservoir, the hydraulic pump, and the hydraulic cylinder, the hydraulic pump to transmit fluid from the fluid reservoir to the hydraulic cylinder via at least a portion of the one or more fluid galleries when the hydraulic pump is actuated (Para.29); and 
a traction motor (42) mounted to the housing over a drive aperture of the housing, wherein a portion of a steering unit (74) of the pallet truck extends within the drive aperture when the hydraulic unit is coupled to the pallet truck and engages with the traction motor (Fig.4), the traction motor to control actuation of a traction wheel (40) of the steering unit.

Regarding claim 8, He further discloses the housing is further to couple to a lift linkage (46) of the pallet truck, wherein the housing, the support frame and the lift linkage of the pallet truck forms a frame of the pallet truck (Fig.4).

Regarding claim 9, He further discloses the housing has a lift linkage aperture (50) that is to receive a portion of the lift linkage (46) to couple the housing to the lift linkage.

Regarding claim 11, He further discloses the cylinder rod (28) is to couple to a fork frame (18) of the pallet truck and the cylinder rod is to lift and lower the fork frame based on the position of the cylinder rod (Para.29).

Regarding claim 14, He further discloses the cylinder rod (28) is located between the steering unit (74) and a fork frame (18) of the pallet truck, and wherein the lift motor (Para.29) and the hydraulic pump (66) are located to a side of the cylinder rod between the steering unit and the fork frame (Fig.4).

Regarding claim 15, He discloses a pallet truck, comprising: 
a steering unit (74) that includes a traction wheel (40) of the pallet truck; 
a fork frame (12) that includes a pair of forks (18) configured to engage with a pallet; and a frame (15 coupled to the steering unit, wherein the frame includes: a hydraulic actuator unit (24) that includes: 
a housing (120, 68) having a fluid reservoir (62) and a hydraulic cylinder (26) formed within the housing; 
a cylinder rod (28) that extends into the hydraulic cylinder and is coupled to the fork frame (Fig.4), wherein a position of the cylinder rod depends on an amount of fluid located within the hydraulic cylinder (Para.29), and wherein the position of the cylinder rod controls a vertical position of the fork frame (Para.29); 
a lift motor mounted to the housing (24 and magnetic motor, Para.29); 

a traction motor (42) mounted to the housing, wherein the traction motor is coupled to the steering unit (74) and controls actuation of the traction wheel (40); and lift linkage (46) coupled to the hydraulic actuator unit (24), where the lift linkage extends beneath the fork frame (Fig.4).

Regarding claim 16, He further discloses the frame further includes a support frame (15) coupled to the housing, wherein the support frame extends away from the fork frame and provides stability for the pallet truck (Fig.4).

Regarding claim 18, He further discloses the steering unit includes a steer arm (72) that facilitates rotation of the steering unit.

Regarding claim 20, He further discloses the cylinder rod (28) is located between the steering unit (74) and the fork frame (18), and wherein the lift motor (Para.29) and the hydraulic pump (66) are located to a side of the cylinder rod between the steering unit and the fork frame (Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 3, 10 and 17 rejected under 35 U.S.C. 103 as being unpatentable over He et al (He) (US Pub App 2015/0102274) in view of Hoock (US Pub App 2015/0096405).

Regarding claim 3, He further discloses the traction motor mount includes steer bearing mounts (76) for mounting steer bearings to the housing (Fig.4), allowing at least a portion of the steering unit to be rotated relative to the housing while the traction motor mount maintains a position of the traction motor relative to the housing (Para.11).
He does not further specifically disclose steer bearings, though element 74 in figure 4 appears to disclose ball bearings.
Hoock teaches a fork lift truck with steering means wherein the steering column comprises ball bearings (Para.18, 42, 47)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified He in view of Hoock to include ball bearings in the steering assembly in order to reduce friction and wear.

Regarding claim 10, He further discloses allowing the steering unit to rotate relative to the housing while a position of the traction motor is maintained relative to the housing (Para.11).
He does not further specifically disclose steer bearings mounted to sidewalls encircling the drive aperture, the steer bearings to engage with the portion of the steering unit.
Hoock teaches a fork lift truck with steering means wherein the steering column comprises ball bearings (Para.18, 42, 47)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified He in view of Hoock to include ball bearings in the steering assembly in order to reduce friction and wear.

Regarding claim 17, He further discloses allowing the steering unit to rotate while the traction motor remains static (Para.11).
He does not further specifically disclose the hydraulic actuator unit further includes steer bearings to engage with the steering unit (74), though element 74 in figure 4 appears to disclose ball bearings.
Hoock teaches a fork lift truck with steering means wherein the steering column comprises ball bearings (Para.18, 42, 47)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified He in view of Hoock to include ball bearings in the steering assembly in order to reduce friction and wear.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over He et al (He) (US Pub App 2015/0102274) in view of Tan et al (Tan) (US Pub App 2016/0176691).

Regarding claim 4, He does not further specifically disclose the housing is a casting with at least a portion of the one or more fluid galleries formed during a casting process of the housing.
Tan teaches a tool coupler wherein portions may be integrally formed through a casting process (Para.26).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified He in view of Tan to have integrally formed portions through a casting process in order to more easily achieve internal sections during manufacturing.

Claims 6, 12-13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over He et al (He) (US Pub App 2015/0102274) in view of Bitter (US Pub App 2008/0100017).

Regarding claim 6, He does not further specifically disclose valve mounts for a non-return valve, a lower valve, and a pressure relief valve located along the one or more one or more fluid galleries.
Bitter teaches a suspension system for a forklift attachment wherein multiple non-return valves, lower valves, and pressure relief valves are used in the fluid lines (Para.61, 78, Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified He in view of Bitter to have valves in the fluid lines in order to better control the flow to the hydraulic system.

Regarding claim 12, He does not further specifically disclose one or more valves to control flow of fluid through the one or more fluid galleries.
Bitter teaches a suspension system for a forklift attachment wherein multiple non-return valves, lower valves, and pressure relief valves are used in the fluid lines (Para.61, 78, Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified He in view of Bitter to have one or more valves in the fluid lines in order to better control the flow to the hydraulic system.

Regarding claim 13, He does not further specifically disclose wherein the one or more valves includes a non-return valve coupled to a first fluid gallery of the one or more fluid galleries, a lower valve coupled to a second fluid gallery of the one or more fluid galleries, and a pressure relief valve coupled to a third fluid gallery of the one or more fluid galleries, wherein the first fluid gallery extends between the hydraulic pump and the hydraulic cylinder, the second fluid gallery extends between the hydraulic cylinder and the fluid reservoir, and the third fluid gallery extends between the hydraulic cylinder and the fluid reservoir.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified He in view of Bitter to have valves in the fluid lines in order to better control the flow to the hydraulic system.

Regarding claim 19, He does not further specifically disclose the hydraulic actuator unit further includes one or more valves coupled to the housing, wherein the one or more values control flow of fluid among the fluid reservoir, the hydraulic pump, and the hydraulic cylinder via the one or more fluid galleries.
Bitter teaches a suspension system for a forklift attachment wherein multiple non-return valves, lower valves, and pressure relief valves are used in the fluid lines (Para.61, 78, Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified He in view of Bitter to have one or more valves in the fluid lines coupled to the housing in order to better control the flow to the hydraulic system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Licon, Sewell, William, Gibson and Newell further disclose elements of a housing on a pallet truck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652